UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended: June 30, 2008 or []Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding June 30, 2008 Common Stock / $1 par value 230,717,693 There are 35 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / June 30, 2008 INDEX PAGE NO. PART IFINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 - 10 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 11 - 31 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 32 CONTROLS AND PROCEDURES 32 PART IIOTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 33 ITEM 1A – RISK FACTORS 33 ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 33 ITEM 6 – EXHIBITS 33 SIGNATURE 34 EXHIBIT INDEX 35 2 Old Republic International Corporation and Subsidiaries Consolidated
